Citation Nr: 0826695	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  04-01 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for psychiatric 
disability other than PTSD.



REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 




INTRODUCTION

The veteran had active military service from January 1968 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.  

In a January 2007 decision, the Board reopened the veteran's 
claim for service connection for psychiatric disorder, to 
include PTSD, and remanded the case for further development.  
The case was returned to the Board in June 2008.

The issue of service connection for psychiatric disability 
other than PTSD is addressed in the REMAND section 
hereinbelow.  


FINDING OF FACT

The veteran does not have a corroborated in-service stressor 
upon which a diagnosis of PTSD may be based.   


CONCLUSION OF LAW

PTSD was not incurred during active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, VA provided the veteran with the 
contemplated preadjudicatory notice in a January 2003 
communication.  A March 2006 communication provided him with 
notice concerning the initial disability rating and effective 
date to be assigned in the event service connection was 
granted for his claimed disorder.  His claim was thereafter 
readjudicated in September 2006.

Based on the procedural history of this case, the Board 
concludes that VA has complied with any duty to notify 
obligations set forth in 38 U.S.C.A. § 5103(a).  There are no 
notice content or timing deficiencies involved in this 
appeal. 

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
reasonably identified by him, and for which he authorized VA 
to request, were obtained by the RO or provided by the 
veteran himself.  38 U.S.C.A. § 5103A.  In this regard, the 
veteran indicated in an August 2002 statement that he was 
hospitalized at one point in 1969 at Cubi Point, Philippines.  
He has never clarified whether he was hospitalized for 
anxiety attacks, or for breaking his hand.  In January 2003, 
the RO requested that he identify the month and year of the 
referenced period of hospitalization.  He responded by saying 
that he could not remember the exact date, suggesting instead 
that VA search for the period between March 1968 and May 
1970.  In April 2003, the RO explained that he had to provide 
VA with a 90-day timeframe before VA could undertake a search 
for records.  In January 2004 he objected to VA's request for 
a 90-day time frame, but nevertheless requested that VA 
research the period from April to June 1969.  

In October 2004, the National Personnel Records Center (NPRC) 
indicated that no records for the veteran were available for 
the period from April to June 1969.  In February 2005 the 
veteran correctly pointed out that the NPRC had only 
researched records pertaining to Army personnel, rather than 
Naval personnel, and requested that VA search for records 
from April through October 1969.  In November 2005, the NPRC 
indicated that, in searching for records for Naval personnel, 
no records for the veteran for any point in 1969 had been 
located.

After reviewing the efforts described above, the Board finds 
it manifestly clear that the hospital records mentioned by 
the veteran either do not exist, or that further efforts to 
obtain those records would be futile.

In March 2006, the veteran indicated that he was hospitalized 
in service after being placed in a straightjacket.  He 
requested that VA contact all "nearby" medical facilities 
in the Philippines to obtain those records.  The veteran 
neither identified the medical facilities he wanted VA to 
contact (or authorize VA to obtain records from those 
facilities), nor even provided VA with the month and year of 
the claimed incident.  VA's duty to assist the veteran in 
obtaining private medical records is predicated on the 
veteran's cooperation, including his providing enough 
information to identify and locate the existing records.  
38 C.F.R. § 3.159(c)(1)(i) (2007).  Here, the veteran has not 
provided VA with any information that would allow for 
reasonable efforts to obtain the additional records he wants 
obtained.  VA's duty to assist him in obtaining those records 
therefore has been fulfilled.

The veteran also requested that VA search for all police 
records showing he was arrested by a shore patrol in Olongapo 
City, Philippines, for a period of unauthorized absence.  
Again, the veteran did not provide sufficient details 
concerning the dates involved or the location of the records.  
Even assuming that this incident is the one that he at times 
describes as occurring in either April or May of 1969, or in 
October 1970, he has not explained the relevance of those 
records.  Nor does the record contain evidence suggesting 
that any diagnosis of PTSD was based on the period of 
unauthorized absence for which he was disciplined in October 
1970.  For these reasons, the Board finds that VA has 
fulfilled any duty to assist obligation in connection to the 
referenced records.
 
The veteran has also indicated that he would like to 
"request records from Mar[ch], April, [and] May 1970."  The 
Board finds that it is not even remotely clear what the 
veteran intended by that request.

The Board notes that the RO has not undertaken efforts to 
corroborate the veteran's claimed stressors.  The record 
reflects, however, that although he has identified a number 
of occurrences he believes led to PTSD, he has not provided 
sufficient information concerning dates and locations to 
allow for corroboration.  The RO advised him on several 
occasions to provide additional information.  For example, in 
a June 2006 correspondence, VA noted that the veteran had 
reported witnessing a plane crash as one of his stressors.  
VA requested that he provide the month and year of the 
incident, and explained that without such information, VA 
would be unable to confirm the occurrence of the stressor.  
The veteran did not respond.  In January 2007, the Board 
remanded the case in part to afford the veteran one 
additional opportunity to provide VA with sufficient 
information concerning the details of his stressors.  The 
veteran did not respond.

The duty to assist is not a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In the case of 
records requested to corroborate a claimed stressful event in 
service, the claimant must provide information sufficient for 
the records custodian to conduct a search of the 
corroborative records.  38 C.F.R. § 3.159(c)(2)(i) (2007).  
Here, the veteran was fully aware from various communications 
from the RO, and by the Board's January 2007 remand, that he 
had not provided sufficient information concerning his 
stressors to warrant a search of corroborative records.  As 
he has not cooperated in providing the requested information, 
the Board has no choice but to adjudicate his claim based on 
the evidence currently on file.

The veteran was not scheduled for a VA examination in 
connection with his claim.  As will be discussed in further 
detail below, however, a claim for service connection for 
PTSD requires corroboration of the claimed underlying 
stressor events.  In this case, no such corroboration is of 
record.  Consequently, VA examination of the veteran holds no 
possibility of advancing his claim, and no such examination 
is warranted.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  Service connection for PTSD requires (1) medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2007). 

The evidence necessary to establish the occurrence of any in-
service stressor varies depending on whether or not the 
veteran engaged in combat with the enemy.  Gaines v. West, 11 
Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. App. 60 
(1993).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat, and the 
claimed stressor is related to combat, the veteran's lay 
testimony regarding the reported stressor must be accepted as 
conclusive evidence as to the actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory and consistent with the circumstances, 
conditions or hardships of such service.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f).

Where a determination is made that the veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). 

Factual background

The service medical records (including those pertaining to 
service in the U.S. Coast Guard Reserves) are silent for any 
complaints, finding, or diagnosis of psychiatric disability.  
The records show treatment for hand fractures, without 
reference to the circumstances leading to the injuries.

The service personnel records show that the veteran served as 
a radio operator in service.  He served aboard the U.S.S. 
Ranger from April 1968 to May 1970.  He was disciplined on 
one occasion for a short period of unauthorized absence in 
October 1970 (the records show he surrendered himself).  The 
records show that in April 1971 he refused to participate in 
a Navy ritual on crossing the equator, and therefore was 
declared a Pollywog.

On file are Vet Center records for January 1995 to April 2002 
showing that the veteran sought treatment in August 1998 for 
anger problems.  He reported harboring resentment against the 
service when he returned from serving off the shores of 
Vietnam, and that he turned to substance abuse in response.  
The records show he was assessed with a psychosocial problem 
not otherwise specified.  In June 1997 he denied any real 
problems from his Vietnam experiences.  Other records show 
that he was thought to possibly have PTSD.

On file are private medical records for March 1995 to April 
2002 showing that in August 2000, Dr. D. Purcell diagnosed 
PTSD and neurotic depression; he did not identify the basis 
for the diagnosis of PTSD, but the records show that he 
continued the diagnosis since that time.

In a March 1999 statement, a readjustment counselor with the 
Vet Center indicated that the veteran was treated between 
1995 and 1998 for concerns about his marriage, employment, 
anger management, and recovery from substance abuse.  He 
reported he was trained in service as a radioman.  He denied 
any direct combat experiences or traumatic events related to 
combat, but did witness several fatal shipboard accidents.  
He reported experiencing increased anger and alcohol use 
during the last months of his enlistment and when he was 
stationed off the shores of Vietnam.  He indicated that 
alcohol and anger issues continued to be a problem for him 
after service. 

VA treatment records for the period from April 1999 to 
October 2007 show that in December 1998, the veteran reported 
that he witnessed a seaman get sucked into the engine of the 
U.S.S. Ranger in 1968.  He also indicated that his vessel 
shot down enemy North Korean aircraft.  In a February 1999 
entry, he reported that his vessel, the U.S.S. Ranger, in 
1969 went to Korea because of U.S.S. Pueblo incident, where 
the ship shot down an enemy plane.  A June 1999 entry records 
his contention that he had problems with authority even 
before entering service, that he joined the Navy to avoid 
being drafted, and that he regretted his service.  He denied 
having any bad experiences in service, but rather was upset 
over how others were treated; he was angry over how he might 
have been treated.  The records for 1999 document diagnoses 
of PTSD.  In October 2000, he denied any traumatic service 
experiences.  The VA treatment records thereafter primarily 
document the presence of anxiety and mood disorders.  A 
November 2003 entry indicates that he experienced anger 
toward tobacco users which appeared "tagged" to military 
experiences involving shipmates who would smoke illegally.  
In December 2003, the veteran was diagnosed with PTSD.  

In 2005, the veteran initially reported that he still 
experienced anxiety from breathing in smoke emanating from 
bombs during service, although he later suggested instead 
that he had breathed in smoke from fire and accidents onboard 
his ship; the entries note that his memories were triggered 
by exposure to smoke.  A January 2006 entry indicates that 
the veteran "spoke at length of specific military 
memories," although the entry does not suggest what those 
memories were; the entry further indicated that 
"[s]ubsequent military PTSD trigger of smoke correlated."  
The entry diagnosed the veteran has having PTSD in partial 
remission versus anxiety disorder not otherwise specified.  
Another January 2006 entry noted that the veteran recounted 
childhood experiences that had provoked anxiety, as well as a 
training tape viewed in service that facilitated anxiety.  An 
April 2006 entry notes that the veteran reported stressors 
including flight-deck accidents (including a decapitation) he 
did not witness, and viewing training tapes concerning 
shipboard fires; the examiner indicated that he could not 
diagnose the veteran with PTSD.  An August 2006 entry notes 
he was frustrated because a fellow shipmate had been able to 
receive a total disability rating from VA.  He described his 
stressors incidents as sleeping under the flight deck and 
having the potential to get bombed.  He indicated that he 
also felt traumatized by the stories he heard during that 
time of injuries to people; the clinician concluded that the 
veteran had some anxiety symptoms related to his Vietnam 
experiences, but did not report "classic" PTSD symptoms.  
More recent records indicate that he possibly had PTSD, but 
none diagnose him with the disorder (although PTSD is noted 
on the "problem list").  

At a June 1999 orthopedic examination, the veteran reported 
that he injured his left hand in service punching objects in 
anger.  He indicated that this punching was a possible 
manifestation of PTSD.

In a June 2002 decision, an administrative law judge (ALJ) 
with the Social Security Administration (SSA) concluded the 
veteran is disabled, in part because of anxiety, mood, and 
personality disorders.  Accompanying records from the SSA 
show that his recognized mental conditions included 
adjustment disorders, personality disorders, and alcohol 
dependence in remission.  The report of a November 2000 
examination by Dr. G. Bussey resulted in diagnoses of alcohol 
dependence in remission, with no other active psychiatric 
diagnosis.  The report of a May 2001 SSA examination 
conducted by Dr. D. Purcell diagnosed the veteran as having 
PTSD, and makes reference to the veteran thinking of fires on 
aircraft carriers when encountering smokers; the veteran 
apparently believed there was a fire aboard his aircraft 
carrier.  Psychological testing was consistent with PTSD.  
The SSA records also include a March 1996 memorandum from a 
former employer acknowledging the veteran had "post 
traumatic stress syndrome" that contributed to impaired job 
performance.

The record shows that in February 2006, the veteran was 
provided with the form for identifying the specifics of his 
claimed stressors.  He returned the form in March 2006, 
identifying the following stressors:  He slept and worked in 
a noisy area; sometime between April 1968 and May 1970, he 
visited the Nagasaki War Museum in Japan, where he was moved 
by the artifacts and photographs; In 1969 or 1970, he 
witnessed a plane crash at "Dungaree Beach" Cubi Point 
Naval Air station; he knew four people who died in Vietnam 
(but did not witness their deaths); he was robbed by border 
police in Mexico 1970 or 1971 after urinating on a bridge; at 
Subic Bay, Grande Island, he was planning to drown himself, 
but was talked out of it.  He gave blood for those wounded in 
the fire aboard the U.S.S. Enterprise.  In San Diego in 1970 
or 1971, he was arrested because the driver of the car he was 
in rammed a garage, then tried to get away; he heard about a 
person who was decapitated aboard the Ticonderoga in 1970 or 
1971; he was placed in a straightjacket in connection with 
his arrest for periods of unauthorized absence (the arrest 
happened in April, May, or October of 1970; in 1968 or 1969, 
he was on a work detail moving bombs across a hanger bay 
while student riots were occurring outside the ship; at some 
point in 1970, he was approved for shore duty in Vietnam, but 
learned around that time that he would never receive 
permanent duty off of the ship.  

In other statements, the veteran contends that his PTSD is 
also due to constantly viewing a training film in basic 
training and fire fighting school about ship fires.  He also 
indicated that he would become upset with fellow sailors 
smoking around areas with gas and ordnance.  He explains that 
he experienced anxiety attacks in service.  The veteran 
contends that the hand fractures in service, his refusal to 
conform to Naval customs (by becoming a Pollywog), his 
history of violent behavior and anger problems, and his teeth 
grinding were proof that he has had psychiatric disability, 
and PTSD in particular, since service.


Analysis

The Board initially notes that it unclear whether the veteran 
has PTSD.  Dr. Purcell clearly believes the veteran has the 
disorder, but notably never identifies the underlying 
stressor incidents supporting the diagnosis.  The social 
workers at the Vet Center indicate that he might have PTSD.  
His treating VA physicians at one point diagnosed PTSD 
(again, without identifying the underlying stressor 
incidents), but no longer assign that diagnosis.  In VA 
treatment record entries for April and August of 2006, his 
physicians concluded that PTSD was not present.

In any event, even assuming that the veteran has a current 
diagnosis of PTSD, the evidence does not show that any 
diagnosis was based on a corroborated event from service.  
Dr. Purcell did not identify the event or events supporting 
the diagnosis of PTSD.  Nor did those VA clinicians who, for 
a time, entertained the possibility that the veteran had 
PTSD.  Nor is it possible to determine what stressor 
incidents might have formed the diagnoses of PTSD.  The 
veteran has identified over 11 stressor incidents through the 
years, and has varied in the emphasis placed on each one.  
For example, he initially reported witnessing the death of a 
sailor on the U.S.S. Ranger, but has not mentioned that 
incident for a number of years.

More importantly, none of the claimed stressor incidents on 
which the PTSD diagnoses may have been based have been 
corroborated.  The Board initially notes that there is no 
indication (from service personnel records or other evidence) 
that the veteran served in combat, and the veteran does not 
contend otherwise.  He does claim that his vessel shot down 
an enemy aircraft in 1969 during the U.S.S. Pueblo crisis.  
The Board takes notice, however, of the historical fact that 
the U.S.S. Pueblo incident occurred in January 1968, during 
the veteran's basic training and four months before he ever 
set foot on the U.S.S. Ranger.  Nor does the veteran suggest 
that he personally participated in the encounter.  In fact, 
he mentioned the incident only to treating clinicians, and 
has not claimed that stressor to VA in the current claim, or 
even mentioned it to his treating psychiatrists in recent 
years.  Given that the veteran joined his ship well after the 
U.S.S. Pueblo incident, and as he has been highly 
inconsistent in reporting his stressors in general, the Board 
finds the veteran's account to lack credibility.  Under these 
circumstances, the Board finds that the veteran did not serve 
in combat.  See VAOPGCPREC 12-99.  Consequently, the record 
must contain other evidence that substantiates or 
corroborates the veteran's statements as to the occurrence of 
the claimed stressors.   See West (Carlton) v. Brown, 7 Vet. 
App. 70 (1994); Zarycki  v. Brown, 6 Vet. App. 91 (1993).

The veteran has offered more than 11 incidents in support of 
his PTSD claim.  Unfortunately, those incidents are either 
uncorroborated, or have not been identified as supporting any 
current diagnosis of PTSD.  His purported visit to the 
Nagasaki War Museum, witnessing a plane crash at "Dungaree 
Beach" Cubi Point Naval Air station, being robbed by border 
police, being arrested in San Diego, witnessing accidents and 
fires aboard ship (although at other times he denied any such 
incidents), being placed into a straightjacket during his 
arrest for an unauthorized absence, and moving bombs across a 
hanger bay on a work detail are all events capable of 
corroboration, but the veteran has not provided VA with 
sufficient specifics concerning the dates and/or locations of 
the events.  (The Board notes that although service personnel 
records show the veteran was disciplined in October 1970 for 
a period of unauthorized absence, the records do not 
corroborate the claimed stressful event of being placed in a 
straightjacket in connection with his capture.)  On several 
occasions, VA requested that the veteran provide more details 
in order to attempt corroboration of the incidents, but he 
has not cooperated.  As noted previously, the veteran's duty 
to cooperate in his claim includes providing sufficient 
information in order to research his claimed stressor events.  
He has not done so in this case, and consequently his 
stressor events remain uncorroborated.

The veteran also claims that his PTSD stems from 
circumstances such as sleeping and working in a noisy area, 
watching a training tape on shipboard fires, knowing of 
several people who died in Vietnam, planning to drown 
himself, giving blood for those wounded in the fire aboard 
the U.S.S. Enterprise, witnessing people smoke in 
inappropriate areas and learning that he would never be 
assigned permanent duty off of the ship.  It is unclear how 
any of those "events" represent the type of experiences 
contemplated by the diagnostic criteria for PTSD.  See the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th Ed.) (DSM-IV), p. 209 
(Specifying that the person must have been exposed to a 
traumatic event in which both of the following were present:  
the person experienced, witnessed, or was confronted with an 
event or events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self 
or other; and the person's response involved intense fear, 
helplessness, or horror).  The Board acknowledges, however, 
that the sufficiency of the stressors to support a PTSD 
diagnosis is a medical question.  See Cohen v. Brown, 10 Vet. 
App. 128, 143 (1997).  In this case, none of the above 
experiences, or any other experience claimed by the veteran, 
has been independently corroborated, and none have been 
identified as the basis for any diagnosis of PTSD.  To the 
contrary, the "stressors" of sleeping in a noisy 
environment, fearing that there might be fires aboard ship, 
learning of the deaths of others, and viewing a training tape 
about shipboard fires were specifically found by a VA 
psychiatrist to not support a diagnosis of PTSD.

The Board notes that the veteran believes his hand injury in 
service, as well as his defiance of Navy traditions 
(exemplified by his Pollywog status) demonstrates that this 
PTSD originated in service.  Those incidents, though 
documented in service medical and personnel records, do not 
contain any reference to a specific incident.  In the Board's 
opinion, it is far too speculative to assume that those 
events represented a reaction to any one of the more than 11 
incidents claimed by the veteran as resulting in PTSD.  The 
service medical and personnel records do not corroborate any 
of the claimed stressors.

Given that none of the veteran's claimed stressor incidents 
have been corroborated, and because he has not produced any 
other credible evidence showing that any of his claimed in-
service  stressors actually occurred, there is no valid 
diagnosis of  PTSD based on a corroborated in-service 
stressor.  Thus, the Board finds that the preponderance of 
the evidence is against  the claim of entitlement to service 
connection for PTSD.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38  
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990). 


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

Although the medical records on file are equivocal as to 
whether the veteran has PTSD, the records do document 
treatment for anxiety and mood disorders.  As indicated 
previously, an August 2006 entry in the VA treatment records 
noted that the veteran's claimed service experiences did not 
support a diagnosis of PTSD, but that the veteran did have 
some anxiety symptoms related to his service experiences.

VA is required to provide a VA medical examination in service 
connection claims when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

In this case, given the evidence suggesting that the 
veteran's psychiatric disability (other than PTSD) may be 
related to service, the Board is of the opinion that VA 
examination is necessary.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should arrange for the veteran 
to undergo a VA examination to determine 
the nature, extent and etiology of any 
currently present psychiatric disability.  
All indicated studies should be 
conducted.  The examiner should be 
requested to provide an opinion, with 
respect to each currently present 
psychiatric disability (other than PTSD), 
as to whether it is at least as likely as 
not that such disorder is etiologically 
related to service.  The veteran's claims 
files must be made available to the 
examiner for review.

2.  The RO should then prepare a new 
rating decision and readjudicate the 
remaining issue on appeal.  If the 
benefit sought on appeal is not granted 
in full the RO must issue a supplemental 
statement of the case, and provide the 
appellant and his representative an 
opportunity to respond.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008). 





____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


